Citation Nr: 0617318	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-08 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether reduction of the veteran's disability compensation 
benefits to the ten percent rate, effective from March 1, 
1999, to April 1, 2001, due to incarceration, was proper 
under the provisions of 38 U.S.C.A. § 5313 (West 2002).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1967 to January 
1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 action by the RO that 
reduced the veteran's disability compensation benefits to the 
ten percent rate, effective from March 1, 1999, to April 1, 
2001, due to incarceration, was proper under the provisions 
of 38 U.S.C.A. § 5313 (West 2002).  The veteran indicated 
that he wished to give testimony at a Travel Board hearing on 
his February 2004 substantive appeal (VA Form 9).  The 
requested hearing was scheduled in December 2005, but the 
veteran failed to appear.  


FINDING OF FACT

The veteran was incarcerated in a Federal prison system for 
conviction of a felony, and that incarceration extended from 
February 7, 1997, to April 1, 2001.


CONCLUSION OF LAW

The reduction of the veteran's disability compensation to the 
benefits for a ten percent evaluation, effective from March 
1, 1999, to April 1, 2001, due to incarceration for a felony 
conviction, was proper. 38 U.S.C.A. §§ 5107, 5313 (West 
2002); 38 C.F.R. §§ 3.103, 3.665 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

As there is no information or evidence which might be 
developed which could change the provisions of the statute, 
and only legal issues are involved, VA has no obligation 
under the VCAA, or under regulations at 38 C.F.R. § 
3.159(b)(1), (c), implementing the VCAA, to assist the 
veteran to develop evidence in this matter. See Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to assist 
under the VCAA is not applicable to a matter of statutory 
interpretation.)

Because the law, and not the evidence, is dispositive of this 
claim, the VCAA is not applicable. Mason v. Principi, 16 Vet. 
App. 129 (2002). Furthermore, the issue here does not arise 
from the receipt of a " substantially complete application" 
from the veteran under 38 U.S.C.A. § 5103(a), but rather, 
arises by action of law under 38 U.S.C.A. § 5313, which 
requires a reduction of benefits for certain incarcerated 
veterans. Thus, the VCAA is not applicable to this appeal, 
and further discussion of compliance with the VCAA is not 
required.  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of the issue decided below, 
the Board finds that any such failure is harmless.

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim. See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(d). In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time. 
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The record contains documentation from the United States 
District Court for the Northern District of Georgia that 
indicates that the veteran was convicted of a felony and 
incarcerated at a Federal penal institution from February 7, 
1997, to April 2, 2001.  In a June 2002 rating action, the RO 
granted service connection for an unspecified psychosis and 
assigned a 100 percent rating for this disability, effective 
February 5, 1999.  Upon receipt of notification of the 
veteran's incarceration in November 2002, the RO reduced the 
compensation paid for service connected disability from the 
100 percent rate to that of 10 percent, effective from March 
1, 1999, through February 1, 2001.  The RO informed the 
veteran of this reduction in letters dated in January, May, 
and August 2003.

Law and regulations governing compensation payable during 
incarceration

38 U.S.C.A. § 5313 and the implementing regulation, 38 C.F.R. 
§ 3.665, create a limitation on payment of compensation to 
persons incarcerated for conviction of a felony. The law 
provides, in relevant part:

Any person who is entitled to compensation who is 
incarcerated in a Federal penal institution for a period in 
excess of sixty days for conviction of a felony shall not be 
paid such compensation for the period beginning on the sixty-
first day of such incarceration and ending on the day such 
incarceration ends. In the case of a veteran with service-
connected disability rated at 20 percent or more, he shall 
not be paid an amount that exceeds the rate under 38 U.S.C. § 
1114(a), which is at the rate of 10 percent.

The Board notes that section 3.665 of 38 C.F.R. was recently 
amended in part. See 68 Fed. Reg. 34,542 (June 10, 2003). 
However, these amendments, rules governing reduction of 
benefits for fugitive felons, have no relevance to the 
particular facts in this case, since the veteran is not a 
fugitive. Moreover, these amendments were not in effect 
during the dates of incarceration that are involved in this 
appeal.  Accordingly, it is not necessary for the Board to 
have separate findings of fact, conclusions of law and 
statements of reasons or bases applying both the pre- and 
post-amendment versions of 38 C.F.R. § 3.665. Cf. VAOPGCPREC 
3-2000, 65 Fed. Reg. 34,532 (May 30, 2000) [unless it is 
clear from facial comparison, separately apply the pre- 
amendment and post-amendment version of a regulation to 
determine which version is more favorable].  

However, regulations at 38 C.F.R. § 3.665(a) require VA to 
notify the veteran that his benefits are subject to reduction 
due to his incarceration, of the rights of the person's 
dependents to an apportionment while the person is 
incarcerated, and the conditions under which payments to the 
person may be resumed upon release from incarceration. VA 
letters issued in January, May, and August 2003 clearly 
provided this information.

According to 38 C.F.R. § 3.103(b)(2), no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken. The RO letter of January 2003 
informed the veteran of a proposal to reduce his disability 
compensation due to his incarceration as of the 61-day of 
incarceration and he was told of his rights to submit 
evidence or contentions regarding this matter. This letter 
also informed the veteran of his appellate rights, to include 
a hearing before VA. Based on this evidence, VA has met the 
requirements for notification under 38 C.F.R. § 3.103.

The veteran responded later in January 2003 and informed the 
RO that he was no longer incarcerated and he thereafter 
submitted documentation showing that his period of 
incarceration ended in April 2001. In an August 2003 letter 
the RO set out the relevant statutory provisions, and 
explained that full compensation was restored as of April 2, 
2001. This document also explained the veteran's appellate 
rights.

Withholding of compensation benefits by VA is required when 
the four criteria provided in the statute are established. If 
the veteran is incarcerated, and the incarceration is in a 
Federal penal institution, and the incarceration is in excess 
of 60 days, and the incarceration is for conviction of a 
felony, payment of veterans' benefits at no more than the 10 
percent rate is required by the statute.

The factual matters in the current case are not in 
controversy. VA was notified by an October 2002 VA and SSA 
Prisoner Computer Match, which the RO indicated was provided 
by the Bureau of Prisons, that the veteran was incarcerated 
beginning on February 7, 1997. Other documentation in the 
file established that he was confined at a Federal prison, 
and the record also established that said imprisonment was 
for the commission of a felony, and lasted more than 60 days. 
Thus, the statute must be applied to reduce the veteran's 
compensation to the 10 percent level.


ORDER

Reduction of the veteran's disability compensation benefits 
to the ten percent rate, effective from March 1, 1999, to 
April 1, 2001, due to incarceration, was proper under the 
provisions of 38 U.S.C.A. § 5313 and the appeal is denied.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


